          Case 3:18-cv-07440-JCS Document 127 Filed 05/07/21 Page 1 of 3




Kirk D. Dillman                        300 South Grand Avenue
Direct Dial: (213) 694-1101                  Suite 2900                      Telephone: (213) 694-1200
kdillman@mckoolsmithhennigan.com        Los Angeles, CA 90071                Telecopier: (213) 694-1234


                                          May 7, 2021

Hon. Joseph Spero
San Francisco Courthouse, Courtroom F
450 Golden Gate Avenue
San Francisco, CA 94102

         Re:       SC Innovations Inc. v. Uber Technologies Inc., 3:18-cv-07440-JCS

Dear Judge Spero:

        Pursuant to the Court’s Order following the Hearing on April 30, 2021, Plaintiff SC
Innovations Inc. (“SCI”) submits the attached two-page letter brief with authority demonstrating
that an antitrust plaintiff can recover damages outside of the relevant market if the defendants’
anti-competitive conduct in the relevant market forced the plaintiff out of business entirely,
including businesses outside the relevant market.


                                           Respectfully submitted,

                                             By      /s/ Kirk D. Dillman
                                                    Lewis T. LeClair
                                                    Kirk D. Dillman
                                                    John C. Briody
                                                    MCKOOL SMITH, P.C.

                                                Attorneys for Plaintiff SC Innovations, Inc.




                                         McKool Smith
                                 A Professional Corporation • Attorneys
          Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
          Case 3:18-cv-07440-JCS Document 127 Filed 05/07/21 Page 2 of 3


         The Clayton Act provides that “any person who shall be injured in his business or property
by reason of anything forbidden in the antitrust laws may sue therefor . . . and shall recover
threefold the damages by him sustained, and the cost of suit, including a reasonable attorney’s
fee.” 15 U.S.C. § 15(a). The only constraint on a plaintiff’s ability to recover damages is that they
be sustained “by reason of” defendant’s conduct that violates the antitrust laws. Otherwise stated,
“[i]t is enough that the illegality is shown to be a material cause of the injury; a plaintiff need not
exhaust all possible alternative sources of injury.” Zenith Radio Corp. v. Hazeltine Research, Inc.,
395 U.S. 100, 114 n.9 (1969); see also William Inglis & Sons Baking Co. v. ITT Cont’l Baking
Co., 668 F.2d 1014, 1051 (9th Cir. 1981) (citing same). There is no rule confining antitrust
damages to the relevant market where the anticompetitive conduct occurred. The ABA Model
Jury Instructions—which are widely used by federal courts, including in this District1—make this
clear:

                 The law provides that plaintiff should be fairly compensated for all
                 damages to its business or property that were a direct result or likely
                 consequence of the conduct that you have found to be unlawful.
                 Antitrust damages are only compensatory, meaning their purpose is
                 to put an injured plaintiff as near as possible in the position which it
                 would have been had the antitrust violation not occurred.

ABA Model Jury Instructions in Civil Antitrust Cases (“Instructions”), Ch. 6.B.1. (2016 ed.)
(citing authorities, including J. Truett Payne Co. v. Chrysler Motors Corp., 451 U.S. 557, 565-66
(1981) (emphasis added)). There is a specific instruction addressing, where appropriate, a
plaintiff’s recovery of a business’s lost going concern value:

                 If plaintiff was forced to sell, shut down, or otherwise terminate its
                 business because of defendant’s alleged antitrust violation, plaintiff
                 is entitled to damages for any resulting loss to its business’s going
                 concern value.

Id. at Ch. 6.B.10.

        Nothing in the Clayton Act, the Instructions, or any other legal authority narrowly confines
an antitrust plaintiff to damages in only the market where the challenged conduct took place. This
is no mistake or oversight. It is well settled that, once an antitrust violation has been established,
the burden of proof for antitrust damages is relaxed, and a defendant may be held liable for all of
the losses traceable to its anticompetitive conduct. See, e.g., Image Tech. Servs., Inc. v. Eastman
Kodak Co., 125 F.3d 1195, 1221 (9th Cir. 1997) (“In the context of antitrust violations [the
damages] standard is relaxed once liability is shown because market uncertainties often preclude
a precise showing of ‘where’ the plaintiff would have been absent the proven antitrust violation.”);
In re Data Corp., 490 F. Supp. 1089, 1118 (N.D. Cal. 1980) (citing Zenith Radio Corp. and holding
that defendant’s explanations for plaintiff’s losses might “minimiz[e] the amount of damages,” but
were “insufficient to create a genuine dispute with respect to the fact of plaintiffs’ damages,”
because defendant’s conduct does not need to be the “sole, or principal cause” of plaintiff’s injury).


1
  See, e.g., City of Long Beach v. Standard Oil Co., 46 F.3d 929, 933 (9th Cir. 1995) (citing with approval the 1990
version of the ABA Sample Jury Instructions in Civil Antitrust Cases); In re Static Random Access Memory (SRAM)
Antitrust Litig., No. 07-MD-01819, 2010 WL 10086747, at *1 (N.D. Cal. Dec. 16, 2010) (“The American Bar
Association model jury instructions for civil antitrust cases should be used where an appropriate model instruction
from the Ninth Circuit is unavailable.”); see also Ninth Circuit Manual of Model Civil Jury Instructions at 14.
Antitrust, available at https://www.ce9.uscourts.gov/jury-instructions/node/226 (directing the reader to the ABA
Model Instructions in Civil Antitrust Cases).
         Case 3:18-cv-07440-JCS Document 127 Filed 05/07/21 Page 3 of 3


Page 2


        Courts specifically addressing the issue have uniformly held that an antitrust plaintiff’s
damages are not limited to the relevant market. Instead, a plaintiff can seek “damages for lost
profits . . . outside of the geographic and product markets [that are recognized] for liability
purposes.” Bonjorno v. Kaiser Aluminum & Chem. Corp., 752 F.2d 802, 814 (3d Cir. 1984); see
also Perkins v. Standard Oil Co., 395 U.S. 642, 649-50 (1969) (after proving injury, plaintiff was
“entitled to present evidence of all of his losses to the jury,” including consequential damages);
Greene v. Gen. Foods Corp., 517 F.2d 635, 663-64 (5th Cir. 1975) (allowing damages outside of
the alleged antitrust market because relevant products were “a ‘major door opener’ that helped
[plaintiff] establish and maintain business relationships with consumers . . . and permitted him to
sell other kinds of . . . products”); Lafayette Steel Co. v. Na’t Steel Corp., 87 F.R.D. 612, 613-14
(E.D. Mich. 1980) (damages in steel supply market were recoverable despite fact that antitrust
injury occurred in separate market for automobile blanks).

        There is no matter of law prohibition on recovering damages for losses outside the antitrust
market where the alleged misconduct took place. In order to recover damages, a plaintiff must
first demonstrate injury or harm to competition in the relevant market of concern where the
specifically challenged anticompetitive conduct took place (here, the ride-hailing app market), but
once that injury is established, the law is clear that damages are not narrowly confined.

        Uber’s contention to the contrary incorrectly conflates the distinct concepts of injury and
damages in a way that: (i) is at odds with the plain text of the Clayton Act, and (ii) not supported
by any law, anywhere. During the April 30 conference, Uber referenced, for example, J. Truett
Payne v. Chrysler Motors Corp. and FTC v. Qualcomm as supporting its proposed damages
limitation, but neither case does so. In J. Truett Payne, the Supreme Court explained that, to
recover antitrust damages, “a plaintiff must make some showing of actual injury attributable to
something the antitrust laws were designed to prevent.” 451 U.S. at 562. The Supreme Court
recognized a “fundamental” flaw that the “court below bypassed the issue of liability and went
directly to the issue of damages.” Id. at 568. In Qualcomm, the Ninth Circuit reiterated the
unremarkable proposition that “in assessing alleged antitrust injuries, courts must focus on
anticompetitive effects in the market where competition is allegedly being restrained.” 969 F.3d
974, 992 (9th Cir. 2020) (citation and quotation marks omitted). Neither case contains any
language (much less holding) that limits or abrogates the scope of damages available under the
Clayton Act for a proven antitrust violation. They simply address the prima facie proof that a
plaintiff must marshal to prove the substance of its antitrust claim, before a plaintiff can get to the
issue of damages.

        “[O]nce proof of injury causation has been established”—the issue before the courts in J.
Truett Payne and Qualcomm—“courts have allowed antitrust plaintiffs considerable latitude in
proving the amount of damages”—the issue before the Court here. U.S. Football League v. Nat’l
Football League, 842 F.2d 1335, 1378 (2d Cir. 1988); see also Bonjorno, 752 F.2d at 813
(Defendant “has confused the questions of causation and calculation of damages. Causation is an
element of liability . . . . Once a jury has properly found causation . . . the damages in this case
may be determined without strict proof of what act caused which injury.”). Here, there is no
dispute that SCI asserts harm in the alleged market of concern, and any disputes over the scope of
the losses that were caused by Uber’s conduct presents a fact issue for the jury to decide. See
William Inglis & Sons, 668 F.2d at 1051. SCI—like any other antitrust plaintiff—is entitled to
recover for “all damages” resulting from Uber’s unlawful conduct.
